IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
v. )
)
BENJAMIN BAFFONE, ) Cr. A. NO. 1704015022
)
Defendant. )
)
)
)
)

Date Submitted: October 17, 2017
Date Decided: October 23, 2017
On Defendant Benj amin Baffone’s Motion to Suppress. DENIED.

M

William L. Raisis, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorrley for the State of Delaware.

Brett Hession, Esquire, Wilmington, Delaware, Attorney for Defendant.

SCOTT, J.

Finding of Fact

On April 2l, 2017 Defendant was driving a vehicle eastbound on Route 2 in
Wilmington, Delaware. At approximately ll:00 p.m., Corporal Ripple of the
Delaware State Police was driving eastbound on Route 2 behind Defendant’s
vehicle. Corporal Ripple testified that he followed and observed Defendant’s
vehicle and he saw Defendant’s vehicle swerve twice. After observing this, Corporal
Ripple activated his MVR. The MVR shows Defendant’s car driving in front of
Corporal Ripple’s patrol vehicle, and Defendant’s vehicle weaves within the lane.
Corporal Ripple continued to follow Defendant and saw Defendant’s vehicle almost
collide with another vehicle as Defendant changed lanes. In addition, Corporal
Ripple observed Defendant’s vehicle cross the right fog line after he made the lane
change. This is evidenced on the MVR at approximately 0:27 to 0:42 seconds.
Additionally, Corporal Ripple testified that Defendant did not use his turn signal the
required 300 feet before turning into the McDonald’s parking lot, which was
depicted in the MVR at approximately 0:46 seconds. Subsequently, Corporal Ripple
stopped Defendant in the McDonald’s parking lot.

Discussion
The only issue on this Motion is the legality of the stop. The Fourth

Amendment to the United States constitution “guarantees ‘the right of the people to

be secure in their persons, houses, papers and effects, against unreasonable searches
and seizures’.”1
When law enforcement directs a driver to stop her car, the State has
“seized” the car and its occupants, and the protections of the Fourth
Amendment apply. But it is only those searches and seizures that are
“unreasonable” that run afoul of the Fourth Amendment In the traffic
stop context, under established law since Terry v. Ohio, a seizure is
reasonable when a law enforcement officer conducts a brief
investigatory traffic stop based on reasonable and articulable suspicion
of criminal activity.2
In the traffic stop context, “[r]easonable articulable suspicion of criminal activity
includes not just traffic offenses, but criminal activity such as drunk driving.”3 The
court looks at the “reasonableness of the officer’s suspicion of criminal activity,”
and the facts are “j udged against an objective standard: would the facts available to
the officer at the moment of the seizure or the search warrant a [person] of reasonable
caution in the belief that the action taken was appropriate?”4 However, under
Delaware law “the court can also ‘combin[e] objective facts with such an officer’s

subjective interpretation of those facts’.”5 To determine if there was reasonable

articulable suspicion of criminal activity, the court looks at the totality of the

 

l West v. State, 143 A.3d 712, 715 (Del. 2016).
2 ld. at 716

3 Id.

4 Id.

5 Ia'.

circumstances and “the factual and practical considerations of everyday life on
which reasonable and prudent [people], not legal technicians, act.”6

Corporal Ripple had reasonable articulable suspicion that Defendant was
driving under the influence. “Although weaving within a lane by itself may be
insufficient to establish reasonable suspicion of impaired driving,”7 Corporal Ripple
observed Defendant’s vehicle swerve twice before his MVR started recording
Additionally, as shown in the MVR and through Corporal Ripple’s testimony,
Defendant and another vehicle came close to colliding when Defendant executed a
lane change. After completing the lane change Defendant’s vehicle crosses the right
fog line. Almost immediately afterwards, Defendant turned into the McDonald’s
parking lot without activating his turn signal 300 feet prior as required by Delaware
law. Looking at the totality of the circumstances, these facts created a reasonable
articulable suspicion to stop Defendant’s vehicle.

Accordingly, Defendant Benjamin Baffone’s Motion to Suppress is hereby

DENIED.

IT IS SO ORDERED.

W

Judge Calv;i{l_,. Scott, Jr.

cc: Prothonotary

 

6 West, 143 A.3d at 7l7.
7 Id.